Exhibit 10.2

 

VERITAS DGC INC.

GLOBAL MANAGEMENT INCENTIVE PLAN

 

(Including all amendments through October 4, 2004)

 

--------------------------------------------------------------------------------


 

VERITAS DGC INC.
GLOBAL MANAGEMENT INCENTIVE PLAN

 

WHEREAS, Veritas DGC Inc. maintains the Veritas DGC Inc. Global Management
Incentive Plan (the “Plan”) for its key executives so as to offer short-term
rewards to focus participants on key business goals that they can impact, reward
the participants when outstanding financial performance is achieved and share in
Veritas DGC Inc.’s profitability; and

 

WHEREAS, it is intended that the Plan shall constitute a program described in
Department of Labor Regulation section 2510.3-2(c) that is exempt from coverage
under the Employee Retirement Income Security Act of 1974, as amended;

 

NOW, THEREFORE, Veritas DGC Inc. agrees as follows:

 

--------------------------------------------------------------------------------


 

VERITAS DGC INC.

GLOBAL MANAGEMENT INCENTIVE PLAN

 

TABLE OF CONTENTS

 

 

Section

ARTICLE I - PURPOSE

 

 

 

ARTICLE II - DEFINITIONS

 

 

 

Award Period

2.1

Base Salary

2.2

Board

2.3

Bonus Percentage

2.4

Business Goal

2.5

Business Goal Weight

2.6

Code

2.7

Committee

2.8

Company

2.9

Disability

2.10

Dollar or $

2.11

Financial Goal

2.12

Fiscal Year

2.13

FMLA

2.14

Mid-Year Financial Goals

2.15

Overachievement Performance Level

2.16

Participant

2.17

PBT

2.18

Performance Award

2.19

Performance Goals

2.20

Plan

2.21

Profit Plan

2.22

Retirement

2.23

ROI

2.24

Separation From Service

2.25

Target Bonus Percentage

2.26

Target Performance Level

2.27

Threshold Performance Level

2.28

 

 

ARTICLE III - ELIGIBILITY

 

 

 

ARTICLE IV - PERFORMANCE AWARDS

 

 

 

Grants of Performance Awards

4.1

Establishment of Financial Goals and Business Goals

4.2

Determination of Amounts Payable Under Performance Awards

4.3

Form and Time of Payment Under Performance Awards

4.4

Requirement of Employment on Payment Dates

4.5

 

iii

--------------------------------------------------------------------------------


 

Amounts Payable Upon the Death Disability or Retirement of the Participant

4.6

Employment Status Changes

4.7

No Interest on Performance Awards

4.8

Payment on Death of Participant

4.9

 

 

ARTICLE V - ADMINISTRATION

 

 

 

General

5.1

Powers of the Committee

5.2

Committee Discretion

5.3

Disqualification of Committee Member

5.4

 

 

ARTICLE VI - AMENDMENT AND/OR TERMINATION

 

 

 

ARTICLE VII - FUNDING

 

 

 

Payments Under the Plan Are the Obligation of the Company

7.1

Participants Must Rely Only on General Credit of the Company

7.2

Unfunded Arrangement

7.3

 

 

ARTICLE VIII - MISCELLANEOUS

 

 

 

No Employment Obligation

8.1

Tax Withholding

8.2

Indemnification of the Committee

8.3

Gender and Number

8.4

Headings

8.5

Other Compensation Plans

8.6

Employment Agreements

8.7

Nonalienation of Benefits

8.8

Governing Law

8.9

 

iv

--------------------------------------------------------------------------------


 


ARTICLE 1

PURPOSE


 

The purpose of the Plan is to provide short-term rewards paid to Participants so
as to focus such Participants on key business goals that they can impact, reward
the Participants when outstanding financial performance is achieved and share in
Veritas DGC Inc.’s profitability.

 


ARTICLE 2

DEFINITIONS


 


2.1                                 “AWARD PERIOD” MEANS THE MID-YEAR AWARD
PERIOD AND THE YEAR-END AWARD PERIOD.  THE “MID-YEAR AWARD PERIOD” MEANS THE
PERIOD COMMENCING AUGUST 1 OF EACH FISCAL YEAR AND ENDING THE FOLLOWING
JANUARY 31, AND THE “YEAR-END AWARD PERIOD” MEANS THE PERIOD COMMENCING
FEBRUARY 1 OF EACH FISCAL YEAR AND ENDING THE FOLLOWING JULY 31.


 


2.2                                 “BASE SALARY” MEANS A PARTICIPANT’S BASE
COMPENSATION DURING THE FISCAL YEAR AS ADJUSTED FOR INCREASES DURING THE FISCAL
YEAR AS DESCRIBED BELOW, AND SHALL NOT INCLUDE OVERTIME, BONUSES, STOCK OPTION
INCOME, INCENTIVE COMPENSATION, REIMBURSEMENTS OF EXPENSES AND ALLOWANCES,
FRINGE BENEFITS (CASH AND NON-CASH), MOVING EXPENSES, WELFARE BENEFITS AND OTHER
SPECIAL PAYMENTS, FEES, ALLOWANCES OR EXTRAORDINARY COMPENSATION.  A
PARTICIPANT’S BASE SALARY WILL BE PRORATED BY MONTH FOR PURPOSES OF THE PLAN. 
IF A PARTICIPANT’S BASE SALARY CHANGES ON OR BEFORE THE 15TH OF THE MONTH, THE
PARTICIPANT’S NEW BASE SALARY WILL BE USED FOR THAT MONTH FOR PURPOSES OF
CALCULATING THE PARTICIPANT’S PERFORMANCE AWARD.  IF A PARTICIPANT’S BASE SALARY
CHANGES AFTER THE 15TH OF THE MONTH, THE PARTICIPANT’S NEW BASE SALARY WILL NOT
BE USED FOR THAT MONTH FOR PURPOSES OF CALCULATING THE PARTICIPANT’S PERFORMANCE
AWARD.


 


2.3                                 “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY.


 


2.4                                 “BONUS PERCENTAGE” MEANS THE PERCENTAGE OF
BASE SALARY THAT THE COMPANY USES TO DETERMINE A PARTICIPANT’S PERFORMANCE AWARD
AS DETERMINED UNDER SECTION 4.3 HEREOF.


 


2.5                                 “BUSINESS GOAL” MEANS THE LEVELS OF BUSINESS
PERFORMANCE OR BUSINESS GOALS ESTABLISHED BY THE BOARD, COMMITTEE, OR COMPANY’S
CEO OR COO.  A BUSINESS GOAL MUST BE MEASURABLE AND MAY BE ASSIGNED BASED ON
INDIVIDUAL, DIVISION-WIDE OR CORPORATE-WIDE CRITERIA.


 


2.6                                 “BUSINESS GOAL WEIGHT” SHALL HAVE THE
MEANING ASSIGNED TO THAT PHRASE IN SECTION 4.2 HEREOF.

 

1

--------------------------------------------------------------------------------


 


2.7                                 “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED FROM TIME TO TIME.


 


2.8                                 “COMMITTEE” MEANS THE COMPENSATION COMMITTEE
OF THE BOARD.


 


2.9                                 “COMPANY” MEANS VERITAS DGC INC.


 


2.10                           DISABILITY” MEANS THE SEPARATION FROM SERVICE OF
A PARTICIPANT DUE TO A MEDICALLY DETERMINABLE MENTAL OR PHYSICAL IMPAIRMENT
WHICH, IN THE OPINION OF A PHYSICIAN SELECTED BY THE COMMITTEE, SHALL PREVENT
THE PARTICIPANT FROM ENGAGING IN ANY SUBSTANTIAL GAINFUL ACTIVITY AND WHICH CAN
BE EXPECTED TO RESULT IN DEATH OR WHICH HAS LASTED OR CAN BE EXPECTED TO LAST
FOR A CONTINUOUS PERIOD OF NOT LESS THAN TWELVE MONTHS AND WHICH (A) WAS NOT
CONTRACTED, SUFFERED OR INCURRED WHILE THE PARTICIPANT WAS ENGAGED IN, OR DID
NOT RESULT FROM HAVING ENGAGED IN, A FELONIOUS CRIMINAL ENTERPRISE; (B) DID NOT
RESULT FROM ADDICTION TO NARCOTICS; (C) DID NOT RESULT FROM AN INJURY INCURRED
WHILE A MEMBER OF THE ARMED FORCES OF THE UNITED STATES FOR WHICH THE
PARTICIPANT RECEIVES A MILITARY PENSION; AND (D) DID NOT RESULT FROM AN
INTENTIONALLY SELF-INFLICTED INJURY.


 


2.11                           “DOLLARS” OR “$” MEANS UNITED STATES DOLLARS.


 


2.12                           “FINANCIAL GOAL” MEANS THE LEVELS OF FINANCIAL
PERFORMANCE OR FINANCIAL GOALS ESTABLISHED BY THE BOARD, COMMITTEE, OR COMPANY’S
CEO OR COO.  A FINANCIAL GOAL MUST BE MEASURABLE AND MAY BE ASSIGNED BASED ON
DIVISION-WIDE OR CORPORATE-WIDE CRITERIA.  THE FINANCIAL GOAL(S) SHALL BE
CONTAINED IN THE PROFIT PLAN.


 


2.13                           “FISCAL YEAR” MEANS AUGUST 1 THROUGH JULY 31.


 


2.14                           “FMLA” MEANS THE UNITED STATES FAMILY MEDICAL
LEAVE ACT, AS IT MAY BE AMENDED FROM TIME TO TIME.


 

2.15                           “Mid-Year Financial Goals” means Financial Goals
based upon financial measures calculated from the first six months of the
Company’s Fiscal Plan.

 


2.16                           “OVERACHIEVEMENT PERFORMANCE LEVEL” MEANS THAT
PERFORMANCE LEVEL AS DESCRIBED IN SECTION 4.3.


 


2.17                           “PARTICIPANT” MEANS A PERSON WHO IS GRANTED A
PERFORMANCE AWARD.


 


2.18                           “PBT” MEANS PROFIT BEFORE TAXES AS INDICATED IN
THE COMPANY’S CONSOLIDATED FINANCIAL STATEMENTS FOR VDGC CONSOLIDATED OR A
DIVISION, AS APPLICABLE, FOR THE RELEVANT PERIOD.


 


2.19                           “PERFORMANCE AWARD” MEANS AN INCENTIVE
COMPENSATION OPPORTUNITY GRANTED UNDER THE PLAN.

 

2

--------------------------------------------------------------------------------


 


2.20                           “PERFORMANCE GOALS” MEANS THE CRITERIA
ESTABLISHED BY THE BOARD, THE COMPANY’S CEO OR COO, AS APPLICABLE, FOR A FISCAL
YEAR AS THE BASIS FOR DETERMINING THE AMOUNT PAYABLE TO A PARTICIPANT UNDER A
PERFORMANCE AWARD.


 


2.21                           “PLAN” MEANS THE VERITAS DGC INC. GLOBAL
MANAGEMENT INCENTIVE PLAN SET FORTH IN THIS DOCUMENT, AS AMENDED FROM TIME TO
TIME.


 


2.22                           “PROFIT PLAN” MEANS THE PROFIT PLAN FOR THE
COMPANY AND FOR EACH DIVISION OF THE COMPANY AS APPROVED BY THE BOARD.  ANY
CHANGES TO THE PROFIT PLAN USED FOR THE CALCULATION OF PERFORMANCE AWARDS UNDER
THE PLAN MUST BE APPROVED BY THE BOARD.


 


2.23                           “RETIREMENT” MEANS THE SEPARATION FROM SERVICE OF
A PARTICIPANT AFTER HE HAS ATTAINED THE AGE OF 62 YEARS WITH AT LEAST 10 YEARS
OF SERVICE WITH THE COMPANY.


 

2.24                           “ROI” means Return on Investment as calculated
from the Company’s consolidated financial statements for the Company (referred
to as “VDGC Consolidated”) for the relevant period.

 


2.25                           “SEPARATION FROM SERVICE” MEANS THE TERMINATION
OF THE EMPLOYMENT RELATIONSHIP BETWEEN THE PARTICIPANT AND THE COMPANY AND
ENTITIES THAT ARE TREATED AS A SINGLE EMPLOYER TOGETHER WITH THE COMPANY UNDER
SECTION 414 OF THE CODE FOR CERTAIN EMPLOYEE BENEFIT PURPOSES.


 


2.26                           “TARGET BONUS PERCENTAGE” MEANS THE PERCENTAGE OF
BASE SALARY THAT THE COMPANY INTENDS TO PAY THE PARTICIPANT AS SET FORTH IN
SECTION 4.2 HEREOF.  IF A PARTICIPANT’S TARGET BONUS PERCENTAGE CHANGES DURING A
FISCAL YEAR, THE TARGET BONUS PERCENTAGE WILL BE PRORATED MONTHLY, WITH THE SAME
PRORATION RULES AS THOSE USED FOR BASE SALARY AS SET FORTH IN SECTION 2.2
HEREOF.


 


2.27                           “TARGET PERFORMANCE LEVEL” MEANS THAT PERFORMANCE
LEVEL AS DESCRIBED IN SECTION 4.3.


 


2.28                           “THRESHOLD PERFORMANCE LEVEL” MEANS THAT
PERFORMANCE LEVEL AS DESCRIBED IN SECTION 4.3.


 


ARTICLE 3

ELIGIBILITY


 

The individuals who shall be eligible to receive Performance Awards during a
Fiscal Year shall be those full-time officers of the Company and such other
employees as recommended by the CEO to the Committee or as designated by the
Committee; provided, however, that any such employee who participates in any
other bonus plan maintained by the Company shall not be eligible to participate
in this Plan.

 

3

--------------------------------------------------------------------------------


 


ARTICLE 4

PERFORMANCE AWARDS


 


4.1                                 GRANTS OF PERFORMANCE AWARDS.  THE BOARD OR
COMMITTEE MAY GRANT A PERFORMANCE AWARD TO AN ELIGIBLE PARTICIPANT.  PERFORMANCE
AWARDS MAY VARY AMONG PARTICIPANTS.  THE FACT THAT A PARTICIPANT IS GRANTED A
PERFORMANCE AWARD DURING A FISCAL YEAR SHALL NOT ENTITLE HIM TO HAVE ANOTHER
PERFORMANCE AWARD GRANTED TO HIM DURING ANY OTHER FISCAL YEAR.  THE COMMITTEE
SHALL RETAIN DOCUMENTATION RELATING TO ALL PERFORMANCE AWARDS AND THE APPLICABLE
PERFORMANCE GOALS.


 


4.2                                 ESTABLISHMENT OF FINANCIAL GOALS AND
BUSINESS GOALS.  THE BOARD SHALL ASSIGN A PERCENTAGE WEIGHT OF IMPORTANCE FOR
THE FINANCIAL GOALS (“FINANCIAL GOAL PERCENTAGE”) AND THE BUSINESS GOAL(S)
(“BUSINESS GOAL PERCENTAGE”) TAKEN INTO ACCOUNT UNDER A PERFORMANCE AWARD.  
UNTIL CHANGED BY THE COMMITTEE, THE FOLLOWING WEIGHTS APPLY:

 

 

 

Financial
Goal 1

 

Financial
Goal 2

 

Business
Goals

 

Officers of the Company

 

37.5

%

37.5

%

25

%

Division Participants

 

37.5

%

37.5

%

25

%

 

The Business Goal portion of a Performance Award will be calculated separately
from Financial Goal portion of a Performance Award, unless the average
achievement of the Financial Goals is above 100%.  If this is the case, the
portion of the Performance Award based on Business Goals will be paid at the
level of achievement of the Financial Goals.

 

If the Board or Committee, in its sole discretion, determines that a Business
Goal cannot be attained because of circumstances beyond the individual
Participant’s control, the portion of the Participant’s Performance Award based
on that Business Goal shall be calculated based on Financial Goals.

 


4.3                                 DETERMINATION OF AMOUNTS PAYABLE UNDER
PERFORMANCE AWARDS.  THE POTENTIAL AMOUNT PAYABLE UNDER A PERFORMANCE AWARD
GRANTED TO A PARTICIPANT FOR A FISCAL YEAR, IF ANY, SHALL BE DETERMINED BY THE
COMMITTEE IN ITS SOLE DISCRETION BASED UPON THE ATTAINMENT OF PERFORMANCE GOALS
ESTABLISHED BY THE COMMITTEE.


 


(A)                                  AMOUNT OF PERFORMANCE AWARD.  A
PARTICIPANT’S PERFORMANCE AWARD UNDER THE PLAN SHALL BE CALCULATED BY
MULTIPLYING THE PARTICIPANT’S BONUS PERCENTAGE (AS DETERMINED UNDER THIS
SECTION 4.3) TIMES THE PARTICIPANT’S BASE SALARY.

 

4

--------------------------------------------------------------------------------


 

(I)                                     MID-YEAR PERIOD PERFORMANCE AWARDS.  A
MID-YEAR PERIOD PERFORMANCE AWARD SHALL BE BASED SOLELY ON MID-YEAR FINANCIAL
GOALS.  THE MAXIMUM AMOUNT THAT MAY BE PAID UNDER A MID-YEAR PERIOD PERFORMANCE
AWARD IS 50% OF THE TARGET AMOUNT APPLICABLE TO THE FINANCIAL GOALS.  IF THE
PLANNED PBT FOR THE MID-YEAR PERIOD IS $0 OR LESS, NO MID-YEAR PERIOD
PERFORMANCE AWARD RELATING TO THE PBT GOAL SHALL BE AWARDED.

 

(II)                                  YEAR-END PERIOD PERFORMANCE AWARDS.  A
YEAR-END PERIOD PERFORMANCE AWARD SHALL BE BASED ON ACHIEVEMENT OF FINANCIAL AND
THE BUSINESS GOALS.  A YEAR-END PERIOD PERFORMANCE AWARD SHALL BE DETERMINED BY
CALCULATING A PARTICIPANT’S PERFORMANCE AWARD FOR THE FISCAL YEAR AND
SUBTRACTING THE AMOUNT OF THE PARTICIPANT’S MID-YEAR PERIOD PERFORMANCE AWARD,
IF ANY.

 


(B)                                 BONUS PERCENTAGE.  UNTIL THE BOARD OR
COMMITTEE DETERMINES OTHERWISE, THE FOLLOWING TARGET BONUS PERCENTAGES SHALL
APPLY TO THE PARTICIPANTS WHO HOLD THE FOLLOWING POSITIONS:


 

Target Bonus
Percentage

 

Position

 

75%

 

CEO

 

60%

 

COO & CFO

 

50%

 

Other Participants

 

 

As soon as administratively practicable after the relevant Award Period, the
Committee will ascertain the extent to which the Performance Goals applicable to
Performance Awards made for that Award Period have been achieved.  The Company
shall retain with the records of the Company documentation of its conclusions,
and the basis for its conclusions, concerning the extent to which Performance
Goals were achieved.  Subject to Sections 4.5 and 4.6, if the Committee
certifies that a Participant has achieved his Performance Goals he shall be
entitled to receive a Performance Award with respect to such Performance Goals
in an amount determined as follows:

 

(I)                                     PBT GOALS.  A PARTICIPANT’S BONUS
PERCENTAGE WILL INCREASE OR DECREASE BASED ON THE ATTAINMENT OF THE RELEVANT PBT
GOAL IN ACCORDANCE WITH THE FOLLOWING SCHEDULE:

 

5

--------------------------------------------------------------------------------


 

PBT Goal

 

Threshold
Performance
Level
(PBT)

 

Target
Performance
Level
(PBT)

 

Overachievement
Performance Level
(2 X Target)
(PBT)

 

$0 - $10,000,000

 

75

%

100

%

175

%

$10,000,000 - $20,000,000

 

75

%

100

%

150

%

>$20,000,000

 

75

%

100

%

125

%

 

The Threshold Performance Level must be must be attained for a Participant to be
entitled to receive a Performance Award based on the Financial Goals.  If the
Threshold Performance Level is attained, a Participant will earn 25% of their
Target Bonus as it relates to that portion of their Performance Award.  The
portion of a Performance Award based on a PBT Goal is earned separately from the
attainment of the ROI Goal. The maximum payout under a Performance Award is two
times (2X) the Target Bonus.

 

If the relevant annual PBT Goal as submitted to and approved by the Board is $0
or less, the following rules shall apply:

 

(1)                                  THE PBT GOAL MUST BE EARNED BEFORE ANY
PERFORMANCE AWARD RELATED TO THE RELEVANT PBT GOAL IS PAID, AND

 

(2)                                  THE MAXIMUM PAYOUT IS THE TARGET BONUS.

 

(II)                                  ROI GOALS.  THE PORTION OF A PERFORMANCE
AWARD BASED ON THE ROI GOAL WILL INCREASE OR DECREASE BASED ON THE ATTAINMENT OF
THE RELEVANT ROI GOAL, AS DETERMINED BY THE BOARD OR THE COMMITTEE.  THE
THRESHOLD PERFORMANCE LEVEL MUST BE ATTAINED FOR A PARTICIPANT TO BE ENTITLED TO
RECEIVE A PERFORMANCE AWARD BASED ON THE ROI GOAL.  IF THE THRESHOLD PERFORMANCE
LEVEL IS ATTAINED, A PARTICIPANT WILL EARN 25% OF THEIR TARGET BONUS AS IT
RELATES TO THAT PORTION OF THEIR PERFORMANCE AWARD.  THE PORTION OF A
PERFORMANCE AWARD BASED ON AN ROI GOAL IS EARNED SEPARATELY FROM THE ATTAINMENT
OF THE PBT GOAL(S). THE MAXIMUM PAYOUT UNDER A PERFORMANCE AWARD IS TWO TIMES
(2X) THE TARGET BONUS.

 

The Target Performance Level for ROI will be equal to the ROI planned in the
Profit Plan, but the Threshold and Overachievement Performance Levels for ROI
will be set by the Board.

 

If the planned ROI is 0% or less, the Committee may:

 

6

--------------------------------------------------------------------------------


 

(1)                                  ELIMINATE THE ROI GOAL AND REPLACE IT BY
INCREASING THE WEIGHTING OF THE PBT GOAL, OR

 

(2)                                  ESTABLISH A ROI TARGET HIGHER THAN THE
PLANNED PERCENTAGE, AND ESTABLISH RELATED THRESHOLD AND OVERACHIEVEMENT LEVELS.

 

(III)                               BUSINESS GOALS.  THE PORTION OF A
PERFORMANCE AWARD BASED ON A BUSINESS GOAL IS EARNED SEPARATELY FROM THE
ATTAINMENT OF THE FINANCIAL GOALS UNLESS THE FINANCIAL GOALS ARE EXCEEDED.  IF
THE FINANCIAL GOALS ARE EXCEEDED, THE PORTION OF THE PERFORMANCE AWARD BASED ON
THE BUSINESS GOALS WILL BE CALCULATED BASED ON THE LEVEL OF ACHIEVEMENT OF THE
FINANCIAL GOALS.

 


4.4                                 FORM AND TIME OF PAYMENT UNDER A PERFORMANCE
AWARD.


 


(A)                                  FORM OF PAYMENT.  EXCEPT AS PROVIDED BELOW,
PERFORMANCE AWARDS SHALL BE PAID IN A SINGLE SUM IN CASH UNLESS OTHERWISE
DETERMINED BY THE BOARD OR THE COMMITTEE.  THE BOARD OR COMMITTEE MAY DETERMINE
THAT SOME OR ALL PARTICIPANTS SHALL RECEIVE ALL OR A PORTION OF THEIR
PERFORMANCE AWARD IN SHARES OF THE COMPANY’S COMMON STOCK.  FOR THOSE PERIODS
WHEN PERFORMANCE AWARDS WOULD OTHERWISE BE MADE IN CASH, THE BOARD OR COMMITTEE
MAY PERMIT PARTICIPANTS THE OPPORTUNITY TO RECEIVE ALL OR PART OF THEIR
PERFORMANCE AWARD IN SHARES OF THE COMPANY’S COMMON STOCK.  THE NUMBER OF SHARES
DISTRIBUTED UNDER A PERFORMANCE AWARD SHALL BE CALCULATED BY DIVIDING THE DOLLAR
AMOUNT OF THAT PORTION OF THE PERFORMANCE AWARD THAT IS AWARDED IN SHARES BY THE
FAIR MARKET VALUE OF A SHARE OF THE COMPANY’S COMMON STOCK ROUNDED DOWN TO WHOLE
SHARES.  FOR THESE PURPOSES, THE FAIR MARKET VALUE OF A SHARE OF THE COMPANY’S
COMMON STOCK SHALL BE THE CLOSING PRICE FOR SUCH STOCK ON THE NEW YORK STOCK
EXCHANGE ON THE LAST TRADING DAY PRIOR TO THE DATE FIXED BY THE BOARD OR THE
COMMITTEE, IN THEIR SOLE DISCRETION.


 


(B)                                 TIME OF PAYMENT.  EXCEPT WITH RESPECT TO THE
PORTION OF A PERFORMANCE AWARD THAT IS PAID IN SHARES OF THE COMPANY’S COMMON
STOCK, IF THE COMMITTEE CERTIFIES THAT A PARTICIPANT IS ENTITLED TO A
PERFORMANCE AWARD FOR AN AWARD PERIOD, THE COMPANY SHALL PAY THE AWARD NO LATER
THAN THE FOLLOWING DATES:  (1) FOR A PERFORMANCE AWARD RELATING TO A MID-YEAR
AWARD PERIOD, AT SUCH TIME FOLLOWING THE END OF SUCH MID-YEAR AWARD PERIOD AS
THE COMMITTEE SHALL DETERMINE, OR (2) FOR A PERFORMANCE AWARD RELATING TO A
YEAR-END AWARD PERIOD, AT SUCH TIME FOLLOWING THE END OF SUCH YEAR-END AWARD
PERIOD AS THE COMMITTEE SHALL DETERMINE.  PAYMENT OF ALL OR A PORTION OF A
PERFORMANCE AWARD IN SHARES OF THE COMPANY’S COMMON STOCK SHALL BE MADE AS SOON
AS ADMINISTRATIVELY PRACTICABLE FOLLOWING THE DATES PROVIDED IN THE FIRST
SENTENCE OF THIS SECTION 4.4.


 


4.5                                 REQUIREMENT OF EMPLOYMENT ON PAYMENT DATES. 
SUBJECT TO SECTION 8.7, NO AMOUNT IS PAYABLE UNDER A PERFORMANCE AWARD TO A
PARTICIPANT WHO HAS INCURRED A SEPARATION FROM SERVICE PRIOR TO THE DATE THE
PERFORMANCE AWARD IS PAID, UNLESS THE SEPARATION FROM SERVICE IS DUE TO THE
DEATH, DISABILITY OR RETIREMENT OF THE PARTICIPANT.

 

7

--------------------------------------------------------------------------------


 


4.6                                 AMOUNTS PAYABLE UPON THE DEATH, DISABILITY
OR RETIREMENT OF THE PARTICIPANT.  SUBJECT TO SECTION 8.7, IF A PARTICIPANT
INCURS A SEPARATION FROM SERVICE DUE TO HIS DEATH, DISABILITY OR RETIREMENT
DURING A FISCAL PERIOD FOR WHICH A PERFORMANCE AWARD WAS GRANTED TO HIM, THE
AMOUNT PAYABLE TO THE PARTICIPANT OR HIS ESTATE SHALL BE THE AMOUNT DETERMINED
UNDER SECTION 4.3 ABOVE MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE
NUMBER OF DAYS DURING THE FISCAL YEAR THAT HAVE ELAPSED PRIOR TO HIS SEPARATION
FROM SERVICE AND THE DENOMINATOR OF WHICH IS 365.


 


4.7                                 EMPLOYMENT STATUS CHANGES.  SUBJECT TO
SECTION 8.7, THE FOLLOWING RULES SHALL APPLY WITH REGARD TO AN EMPLOYMENT STATUS
CHANGE:


 


(A)                                  LEAVES OF ABSENCE.  ANY UNITED STATES
PARTICIPANT WHO IS ON A PAID LEAVE OF ABSENCE OR A LEAVE OF ABSENCE COVERED
UNDER FMLA WILL EARN PERFORMANCE AWARD DOLLARS DURING THE LEAVE PERIOD.  ANY
PARTICIPANT ON AN UNPAID LEAVE OF ABSENCE NOT COVERED UNDER FMLA, WILL NOT EARN
PERFORMANCE AWARD DOLLARS DURING THE LEAVE PERIOD.  AWARDS AND TRAINING HOURS
WILL BE CALCULATED ON A PRO-RATA BASIS FOR THE PERIOD OF TIME ACTUALLY WORKED
FOR EACH AWARD PERIOD.  THE COMPANY CEO MUST APPROVE ANY EXCEPTIONS TO THESE
RULES IN ADVANCE.


 


(B)                                 NEW HIRES OR PROMOTIONS.  PARTICIPANTS WHO
ARE HIRED OR PROMOTED INTO POSITIONS THAT WOULD QUALIFY FOR THE PLAN WILL BE
ELIGIBLE TO PARTICIPATE IN THE PLAN ON A PRO-RATA BASIS DEPENDING ON THEIR MONTH
OF HIRE OR PROMOTION.


 

A Participant who is hired after the start of a Fiscal Year will be eligible to
participate in the Plan with the approval of the Company’s CEO.  The Performance
Award will be calculated on a pro-rata basis depending on their month of hire. 
Participants who enter the Plan on or before the 15th of the month will receive
full credit for that month. Participants who enter the Plan after the 15th of
the month will receive no credit for that month.  If a Participant enters the
Plan during the last quarter of the Fiscal Year, the requirement of such
Participant to achieve any Business Goals shall be determined by the Committee. 
If not Business Goals are established for the Participant, the portion of such
Participant’s Performance Award related to Business Goals will be calculated
based on Financial Goals.

 


(C)                                  TRANSFERS.  A PARTICIPANT WHO IS
TRANSFERRED TO ANOTHER DIVISION WILL AUTOMATICALLY PARTICIPATE IN THE NEW
DIVISION’S PERFORMANCE AWARD.  SUCH TRANSFERRED PARTICIPANTS WILL PARTICIPATE IN
THEIR OLD DIVISION PERFORMANCE AWARD BASED ON THE PERCENTAGE OF THE FISCAL YEAR
WORKED IN THE OLD DIVISION, AND WILL PARTICIPATE IN THEIR NEW DIVISION
PERFORMANCE AWARD BASED ON THE PERCENTAGE OF THE FISCAL YEAR WORKED IN THE NEW
DIVISION.  AN EMPLOYEE WHO IS TRANSFERRED TO A NEW DIVISION BUT WAS NOT A
PARTICIPANT WHILE IN HIS OLD DIVISION WILL BE GOVERNED BY THE RULES FOR NEW
HIRES OR PROMOTIONS AS SET OUT IN SECTION 4.7(B).


 

A Participant who is transferred from a division to a corporate-wide position
will automatically participate in the corporate-wide Performance Award.  Such
transferred Participants will participate in their old division Performance
Award

 

8

--------------------------------------------------------------------------------


 

based on the percentage of the Fiscal Year worked in the old division, and will
participate in the corporate-wide Performance Award based on the percentage of
the Fiscal Year worked at the corporate-wide position.  An employee who is
transferred to a corporate-wide position but was not a Participant while at his
old division will be governed by the rules for new hires or promotions as set
out in Section 4.7(b).

 

A Participant who is transferred from a corporate-wide position to a division
presidency will automatically participate in the division Performance Award. 
Such transferred Participants will participate in their old corporate-wide
Performance Award based on the percentage of the Fiscal Year worked at the
corporate-level, and will participate in the division Performance Award based on
the percentage of the Fiscal Year worked at the division position.

 


4.8                                 NO INTEREST ON PERFORMANCE AWARDS.  NO
INTEREST SHALL BE CREDITED WITH RESPECT TO AMOUNTS PAYABLE UNDER ANY PERFORMANCE
AWARDS.


 


4.9                                 PAYMENT ON DEATH OF PARTICIPANT.  UPON THE
DEATH OF A PARTICIPANT BEFORE HE HAS BEEN PAID HIS ENTIRE BENEFITS UNDER HIS
PERFORMANCE AWARD, HIS BENEFITS UNDER HIS PERFORMANCE AWARD SHALL BE PAID TO THE
PARTICIPANT’S ESTATE.


 


ARTICLE 5

ADMINISTRATION


 


5.1                                 GENERAL.  THE PLAN SHALL BE ADMINISTERED BY
THE COMMITTEE.  ALL QUESTIONS OF INTERPRETATION AND APPLICATION OF THE PLAN AND
PERFORMANCE AWARDS SHALL BE SUBJECT TO THE DETERMINATION OF THE COMMITTEE.  A
MAJORITY OF THE MEMBERS OF THE COMMITTEE SHALL CONSTITUTE A QUORUM.  ALL
DETERMINATIONS OF THE COMMITTEE SHALL BE MADE BY A MAJORITY OF ITS MEMBERS.  ANY
DECISION OR DETERMINATION REDUCED TO WRITING AND SIGNED BY A MAJORITY OF THE
MEMBERS SHALL BE AS EFFECTIVE AS IF IT HAD BEEN MADE BY A MAJORITY VOTE AT A
MEETING PROPERLY CALLED AND HELD.


 


5.2                                 POWERS OF COMMITTEE.


 


(A)                                  THE COMMITTEE SHALL HAVE THE EXCLUSIVE
RESPONSIBILITY FOR THE GENERAL ADMINISTRATION OF THE PLAN ACCORDING TO THE TERMS
AND PROVISIONS OF THE PLAN AND WILL HAVE ALL THE POWERS NECESSARY TO ACCOMPLISH
THOSE PURPOSES, INCLUDING BUT NOT BY WAY OF LIMITATION THE RIGHT, POWER AND
AUTHORITY:


 

(I)                                     TO MAKE RULES AND REGULATIONS FOR THE
ADMINISTRATION OF THE PLAN;

 

(II)                                  TO CONSTRUE ALL TERMS, PROVISIONS,
CONDITIONS AND LIMITATIONS OF THE PLAN;

 

9

--------------------------------------------------------------------------------


 

(III)                               TO CORRECT ANY DEFECT, SUPPLY ANY OMISSION
OR RECONCILE ANY INCONSISTENCY THAT MAY APPEAR IN THE PLAN IN THE MANNER AND TO
THE EXTENT IT DEEMS EXPEDIENT TO CARRY THE PLAN INTO EFFECT FOR THE GREATEST
BENEFIT OF ALL PARTIES AT INTEREST;

 

(IV)                              TO DETERMINE ALL CONTROVERSIES RELATING TO THE
ADMINISTRATION OF THE PLAN, INCLUDING BUT NOT LIMITED TO:

 

(1)                                  DIFFERENCES OF OPINION ARISING BETWEEN THE
COMPANY AND A PARTICIPANT; AND

 

(2)                                  ANY QUESTION IT DEEMS ADVISABLE TO
DETERMINE IN ORDER TO PROMOTE THE UNIFORM ADMINISTRATION OF THE PLAN FOR THE
BENEFIT OF ALL PARTIES AT INTEREST; AND

 

(3)                                  THE TERMS AND CONDITIONS, IF ANY, NOT
INCONSISTENT WITH THE TERMS OF THE PLAN THAT ARE TO BE PLACED UPON THE
PERFORMANCE AWARD GRANTED TO A PARTICULAR PARTICIPANT.

 

(V)                                 TO SELECT PARTICIPANTS;

 

(VI)                              TO DETERMINE THE TARGET BONUS PERCENTAGES FOR
EACH PARTICIPANT;

 

(VII)                           TO CALCULATE EACH PERFORMANCE AWARD;

 

(VIII)                        TO DEFINE BUSINESS GOALS; AND

 

(IX)                                TO DETERMINE IF BUSINESS GOALS HAVE BEEN
ACHIEVED.

 


5.3                                 COMMITTEE DISCRETION.  THE COMMITTEE IN
EXERCISING ANY POWER OR AUTHORITY GRANTED UNDER THE PLAN OR IN MAKING ANY
DETERMINATION UNDER THE PLAN SHALL PERFORM OR REFRAIN FROM PERFORMING THOSE ACTS
IN ITS SOLE DISCRETION AND JUDGMENT.  ANY DECISION MADE BY THE COMMITTEE OR ANY
REFRAINING TO ACT OR ANY ACT TAKEN BY THE COMMITTEE IN GOOD FAITH SHALL BE FINAL
AND BINDING ON ALL PARTIES.  THE COMMITTEE’S DECISIONS SHALL NEVER BE SUBJECT TO
DE NOVO REVIEW, BUT INSTEAD SHALL ONLY BE OVERTURNED IF FOUND TO BE ARBITRARY OR
CAPRICIOUS BY AN ARBITRATOR OR A COURT OF LAW.


 


5.4                                 DISQUALIFICATION OF COMMITTEE MEMBER.   A
MEMBER OF THE COMMITTEE SHALL NOT VOTE OR ACT ON ANY PLAN MATTER WITH RESPECT TO
WHICH THE MEMBER HAS A CONFLICT OF INTEREST.


 


ARTICLE 6

AMENDMENT AND/OR TERMINATION


 

The Board or the Committee may amend or terminate the Plan at any time by a 
written resolution.

 

10

--------------------------------------------------------------------------------


 


ARTICLE 7

FUNDING


 


7.1                                 PAYMENTS UNDER THIS AGREEMENT ARE THE
OBLIGATION OF THE COMPANY.  WHEN A BENEFIT IS DUE UNDER THE PLAN, THE BENEFIT
WILL BE PAID BY THE COMPANY.


 


7.2                                 PARTICIPANTS MUST RELY ONLY ON GENERAL
CREDIT OF THE COMPANY.  THE PLAN IS ONLY A GENERAL CORPORATE COMMITMENT AND EACH
PARTICIPANT MUST RELY UPON THE GENERAL CREDIT OF THE COMPANY FOR THE FULFILLMENT
OF ITS OBLIGATIONS HEREUNDER.  UNDER ALL CIRCUMSTANCES THE RIGHTS OF
PARTICIPANTS TO ANY ASSET HELD BY THE COMPANY WILL BE NO GREATER THAN THE RIGHTS
EXPRESSED IN THIS AGREEMENT.  NOTHING CONTAINED IN THIS AGREEMENT WILL
CONSTITUTE A GUARANTEE BY THE COMPANY THAT THE ASSETS OF THE COMPANY WILL BE
SUFFICIENT TO PAY ANY BENEFITS UNDER THE PLAN OR WOULD PLACE THE PARTICIPANT IN
A SECURED POSITION AHEAD OF GENERAL CREDITORS OF THE COMPANY; THE PARTICIPANTS
ARE ONLY UNSECURED CREDITORS OF THE COMPANY WITH RESPECT TO THEIR PLAN BENEFITS
AND THE PLAN CONSTITUTES A MERE PROMISE BY THE COMPANY TO MAKE BENEFIT PAYMENTS
IN THE FUTURE.  NO SPECIFIC ASSETS OF THE COMPANY HAVE BEEN OR WILL BE SET
ASIDE, OR WILL BE PLEDGED IN ANY WAY FOR THE PERFORMANCE OF THE COMPANY’S
OBLIGATIONS UNDER THE PLAN WHICH WOULD REMOVE SUCH ASSETS FROM BEING SUBJECT TO
THE GENERAL CREDITORS OF THE COMPANY.


 


7.3                                 UNFUNDED ARRANGEMENT.  IT IS INTENDED THAT
THE PLAN SHALL BE UNFUNDED FOR TAX PURPOSES AND FOR PURPOSES OF TITLE 1 OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED.


 


ARTICLE 8


 


MISCELLANEOUS


 


8.1                                 NO EMPLOYMENT OBLIGATION.  THE GRANTING OF
ANY PERFORMANCE AWARD SHALL NOT CONSTITUTE AN EMPLOYMENT CONTRACT, EXPRESS OR
IMPLIED, NOR IMPOSE UPON THE COMPANY ANY OBLIGATION TO EMPLOY OR CONTINUE TO
EMPLOY THE PARTICIPANT.  THE RIGHT OF THE COMPANY TO TERMINATE THE EMPLOYMENT OF
ANY PERSON SHALL NOT BE DIMINISHED OR AFFECTED BY REASON OF THE FACT THAT A
PERFORMANCE AWARD HAS BEEN GRANTED TO HIM.


 


8.2                                 TAX WITHHOLDING.  THE COMPANY SHALL BE
ENTITLED TO DEDUCT FROM AMOUNTS PAYABLE UNDER A PERFORMANCE AWARD OR OTHER
COMPENSATION PAYABLE TO EACH PARTICIPANT ANY SUMS REQUIRED BY FEDERAL, STATE, OR
LOCAL TAX LAW TO BE WITHHELD WITH RESPECT TO PAYMENTS UNDER A PERFORMANCE AWARD.


 


8.3                                 INDEMNIFICATION OF THE COMMITTEE.  THE
COMPANY SHALL INDEMNIFY EACH PRESENT AND FUTURE MEMBER OF THE COMMITTEE AND EACH
OFFICER OF THE COMPANY (AN “INDEMNITEE”) AGAINST, AND EACH INDEMNITEE SHALL BE
ENTITLED WITHOUT FURTHER ACT ON HIS PART TO INDEMNITY FROM THE COMPANY FOR, ALL
EXPENSES (INCLUDING ATTORNEY’S FEES, THE AMOUNT OF JUDGMENTS AND THE AMOUNT OF
APPROVED SETTLEMENTS MADE WITH A VIEW TO THE CURTAILMENT OF COSTS OF LITIGATION,
OTHER THAN AMOUNTS PAID TO THE COMPANY ITSELF) REASONABLY INCURRED BY

 

11

--------------------------------------------------------------------------------


 


HIM IN CONNECTION WITH OR ARISING OUT OF ANY ACTION, SUIT, OR PROCEEDING IN
WHICH HE MAY BE INVOLVED BY REASON OF HIS BEING OR HAVING BEEN A MEMBER OF THE
COMMITTEE OR BY REASON OF HIS HAVING PROVIDED ANY INFORMATION, OPINIONS AS TO
PARTICIPANTS’ PERFORMANCE, OR ASSISTANCE, IN CONNECTION WITH THE PLAN, WHETHER
OR NOT HE CONTINUES TO BE A MEMBER OF THE COMMITTEE OR AN OFFICER OF THE COMPANY
AT THE TIME OF INCURRING THE EXPENSES—INCLUDING, WITHOUT LIMITATION, MATTERS AS
TO WHICH HE SHALL BE FINALLY ADJUDGED IN ANY ACTION, SUIT OR PROCEEDING TO HAVE
BEEN FOUND TO HAVE BEEN NEGLIGENT IN THE PERFORMANCE OF HIS DUTY AS A MEMBER OF
THE COMMITTEE OR AN OFFICER OF THE COMPANY. HOWEVER, THIS INDEMNITY SHALL NOT
INCLUDE ANY EXPENSES INCURRED BY ANY INDEMNITEE IN RESPECT OF MATTERS AS TO
WHICH HE SHALL BE FINALLY ADJUDGED IN ANY ACTION, SUIT OR PROCEEDING TO HAVE
BEEN GUILTY OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT IN THE PERFORMANCE OF HIS
DUTY AS A MEMBER OF THE COMMITTEE OR AN OFFICER OF THE COMPANY.  IN ADDITION, NO
RIGHT OF INDEMNIFICATION UNDER THE PLAN SHALL BE AVAILABLE TO OR ENFORCEABLE BY
ANY INDEMNITEE UNLESS, WITHIN 60 DAYS AFTER INSTITUTION OF ANY ACTION, SUIT OR
PROCEEDING, HE SHALL HAVE OFFERED THE COMPANY, IN WRITING, THE OPPORTUNITY TO
HANDLE AND DEFEND SAME AT ITS OWN EXPENSE.  THIS RIGHT OF INDEMNIFICATION SHALL
INURE TO THE BENEFIT OF THE HEIRS, EXECUTORS OR ADMINISTRATORS OF EACH
INDEMNITEE AND SHALL BE IN ADDITION TO ALL OTHER RIGHTS TO WHICH THE INDEMNITEE
MAY BE ENTITLED AS A MATTER OF LAW, CONTRACT, OR OTHERWISE.


 


8.4                                 GENDER AND NUMBER.  IF THE CONTEXT REQUIRES,
WORDS OF ONE GENDER WHEN USED IN THE PLAN SHALL INCLUDE THE OTHER AND WORDS USED
IN THE SINGULAR OR PLURAL SHALL INCLUDE THE OTHER.


 


8.5                                 HEADINGS.  HEADINGS OF ARTICLES AND SECTIONS
ARE INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND DO NOT CONSTITUTE PART OF THE
PLAN AND SHALL NOT BE USED IN CONSTRUING THE TERMS OF THE PLAN.


 


8.6                                 OTHER COMPENSATION PLANS.  THE ADOPTION OF
THE PLAN SHALL NOT AFFECT ANY OTHER STOCK OPTION, INCENTIVE OR OTHER
COMPENSATION OR BENEFIT PLANS IN EFFECT FOR THE COMPANY, NOR SHALL THE PLAN
PRECLUDE THE COMPANY FROM ESTABLISHING ANY OTHER FORMS OF INCENTIVE OR OTHER
COMPENSATION FOR EMPLOYEES OF THE COMPANY.


 


8.7                                 EMPLOYMENT AGREEMENTS.  IF A PARTICIPANT HAS
ENTERED INTO AN EMPLOYMENT AGREEMENT WITH THE COMPANY, TO THE EXTENT THE
PROVISIONS OF SUCH EMPLOYMENT AGREEMENT AND THIS PLAN ARE INCONSISTENT, THE
PROVISIONS OF SUCH EMPLOYMENT AGREEMENT SHALL GOVERN.


 


8.8                                 NONALIENATION OF BENEFITS.  NO BENEFIT
PROVIDED UNDER THE PLAN SHALL BE TRANSFERABLE BY THE PARTICIPANT EXCEPT PURSUANT
TO A STATE DOMESTIC RELATIONS ORDER.  NO RIGHT OR BENEFIT UNDER THE PLAN SHALL
BE SUBJECT TO ANTICIPATION, ALIENATION, SALE, ASSIGNMENT, PLEDGE, ENCUMBRANCE OR
CHARGE.  ANY ATTEMPT TO ANTICIPATE, ALIENATE, SELL, ASSIGN, PLEDGE, ENCUMBER OR
CHARGE ANY RIGHT OR BENEFIT UNDER THE PLAN SHALL BE VOID.  NO RIGHT OR BENEFIT
UNDER THE PLAN SHALL, IN ANY MANNER, BE LIABLE FOR OR SUBJECT TO ANY DEBTS,
CONTRACTS, LIABILITIES OR TORTS OF THE PERSON ENTITLED TO THE RIGHT OR BENEFIT. 
IF ANY PARTICIPANT BECOMES BANKRUPT OR ATTEMPTS TO ANTICIPATE, ALIENATE, ASSIGN,
PLEDGE, SELL, ENCUMBER OR CHARGE ANY RIGHT OR BENEFIT UNDER THE PLAN THEN THE
RIGHT OR BENEFIT SHALL, IN THE DISCRETION OF THE COMMITTEE, CEASE.  IN THAT
EVENT, THE COMPANY MAY HOLD OR APPLY THE RIGHT OR BENEFIT OR ANY PART OF THE
RIGHT OR

 

12

--------------------------------------------------------------------------------


 


BENEFIT FOR THE BENEFIT OF THE PARTICIPANT, HIS OR HER SPOUSE, CHILDREN OR OTHER
DEPENDENTS OR ANY OF THEM IN THE MANNER AND IN THE PROPORTION THAT THE COMMITTEE
SHALL DEEM PROPER, IN ITS SOLE DISCRETION, BUT IS NOT REQUIRED TO DO SO.  THE
RESTRICTIONS IN THIS SECTION 8.8 SHALL NOT APPLY TO STATE DOMESTIC RELATIONS
ORDERS.


 


8.9                                 GOVERNING LAW.  THE VALIDITY,
INTERPRETATION, CONSTRUCTION AND ENFORCEABILITY OF THE PLAN SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF TEXAS.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company  has caused this document to be executed by its
authorized officer on this 5th day of October, 2004, effective as of October 4,
2004, subject to the approval of a majority of the shareholders of the Company.

 

 

 

VERITAS DGC INC.

 

 

 

 

 

By

 

 

Title: Vice President of Human Resources

 

14

--------------------------------------------------------------------------------